Citation Nr: 1044143	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-37 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and July 2009 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In July 2005, the RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a low back disorder.  The Veteran 
disagreed with this decision and a Statement of the Case (SOC) 
was furnished in October 2005.  In January 2006, the Veteran 
submitted a statement requesting reconsideration of the denial of 
service connection a low back disorder and he submitted 
additional lay evidence in support thereof.  In January 2007, the 
RO again denied the claims and the Veteran subsequently perfected 
this appeal.  

In July 2009, the RO denied service connection for a seizure 
disorder claimed as due to head injury.  The Veteran also 
perfected an appeal of this issue.

In December 2009, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is in the claims file. 

This appeal was previously before the Board in January 2010.  The 
Board remanded the claims so treatment records could be 
requested, Social Security Administration (SSA) records could be 
obtained, and the Veteran could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In an April 1996 rating decision, the RO denied the Veteran's 
claim for service connection for a low back disability.

3.  None of the new evidence associated with the claims file 
since the April 1996 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, or raises a 
reasonable possibility of substantiating the claim for service 
connection a low back disability.

4.  Persuasive evidence of record indicates that the Veteran's 
claimed seizure disability is not the result of an injury or 
disease incurred in service.


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision that denied the Veteran's 
claim for service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  As evidence received since the RO's April 1996 denial is not 
new and material with respect to the claim for service connection 
for a low back disability, the criteria for reopening the claim 
for service connection for a low back are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A low back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's application to reopen a claim for a low 
back disorder was received in August 2004, and the claim for 
service connection for a seizure disorder was received in January 
2008.  He was notified of the provisions of the VCAA by the RO in 
correspondence dated in September 2004, April 2006, and June 
2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding the VCAA.  
Thereafter, the claims were reviewed and a supplemental statement 
of the case (SSOC) was issued in April 2009.  Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
For the issue of service connection for a low back disorder, the 
Veteran was properly informed of the requirements for submitting 
new and material evidence in the April 2006 letter.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claims, as well as Social Security Administration (SSA) 
records have been obtained and associated with his claims file.  
He has also been provided with a July 2010 VA medical examination 
to assess the etiology of his claimed seizure disorder.  All 
development requested in the January 2010 remand has been 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

New and Material Evidence

In an April 1996 decision, the RO denied the Veteran's 
application to reopen a claim for service connection for a low 
back disorder.  It was noted that the evidence showed that the 
Veteran's current low back disorder was not related to an in-
service injury, but was related to a post-service workplace 
injury.  The Veteran filed a timely notice of disagreement with 
this decision, and a statement of the case was issued in June 
1996.  No substantive appeal was filed. 

The Veteran attempted to reopen his claims for service connection 
for a low back disorder in August 2004.  This appeal arises from 
the RO's July 2005 and January 2007 denials to reopen the 
Veteran's claim for service connection for a low back disorder.  
In an August 2010 RO supplemental statement of the case (SSOC), 
the RO reopened the Veteran's claim for service connection for a 
low back disorder.  Regardless of the RO's actions, the Board 
must still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Recently, in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 
2, 2010), the Court interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  This phrase 
does not constitute a third requirement that must be met for a 
claim to be reopened.  The Court emphasized that the regulation 
is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 
"does not require new and material evidence as to each 
previously unproven element of a claim."  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
In this case, the last final denial of the low back disorder 
claim is the April 1996 decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Evidence added to the claims file since the April 1996 RO 
decision includes statements from the Veteran, his 
representative, and his family; VA treatment records dated from 
January 2004 to April 2006, August 2008 to June 2009, and 
September 2009 to July 2010; a December 2009 Board video 
conference hearing transcript; and SSA disability records. 

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim for service connection for a low back disorder.

The additional VA treatment records received since the denial of 
the Veteran's claims reflect on-going treatment for a current low 
back disorder.  These records, however, fail to show that the 
Veteran's low back disorder was incurred in or aggravated by 
military service, which was the basis for the denial of service 
connection in March 1981 and April 1996.

While statements from the Veteran reflect his continued assertion 
that his disability as incurred in or aggravated by service, his 
assertions are essentially cumulative of others that were 
previously of record.  Although the Veteran submitted treatment 
records indicating ongoing treatment for a low back disorder, 
none of the new medical evidence contains any opinion that his 
disorder was incurred in service, and neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.

The Board emphasizes that as the Veteran is a layperson without 
the appropriate medical training or expertise to render an 
opinion on a medical matter, he is not competent to provide a 
probative (i.e., persuasive) opinion on medical matters - such as 
the etiology of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Therefore, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the April 1996 RO 
decision is either cumulative or redundant of the evidence 
previously of record and otherwise does not relate to a 
previously unestablished fact.  Accordingly, this evidence does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.
	
Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
a low back disorder has not been received.  As such, the 
requirements for reopening the claim are not met, and the prior 
denial of the claim for service connection for a low back 
disorder remains final.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Service Connection Claim

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including epilepsy, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records, including August 1973 entrance and 
June 1976 separation examination reports, are negative for any 
complaints of seizures.  Service treatment records do reveal the 
Veteran suffered a facial trauma and nondisplaced fracture 
anterior wall right maxillary sinus in November 1973.

In September 2003 VA neurology progress note, the Veteran 
reported an approximate 10 year history of exhibiting brief 
periods of "absence" in which he might be engaged in an 
attention-demanding activity, such as driving, but seemingly 
impervious to attempts by his wife to communicate with him, and 
later be unaware of the events or the time that passed in that 
interval, or, alternatively, he might have one of these 
"spells" at home or elsewhere and simply stand or sit with a 
blank stare.  The Veteran further reported heavy alcohol abuse 
between 1974 and 1993 or 1994, with heavy marijuana abuse by 1976 
to April 2003, and numerous bar fights over the years with some 
brief periods of loss of consciousness, but none to which any 
cognitive changes could be referred.  After a series of tests, 
the examiner noted that there was no indication of actual 
dementing condition, it seemed quite likely that the Veteran was 
carrying the burden of at least a mild deficit, and that this 
would not be unexpected in someone with a substantial alcohol use 
history.  It was noted that his "absence" seemed to have begun 
about the time he stopped heavy drinking. 

An October 2003 VA electroencephalography (EEG) report found 
abnormalities that are consistent with the diagnosis of a seizure 
disorder. 

During a November 2003 VA mental health consultation, the Veteran 
reported that about four years ago he started having seizures, 
loss of memory, and stopped drinking heavy.  

VA progress notes dated from September 2003 to March 2010 
indicate ongoing treatment for a seizure disorder. 

During a July 2010 VA examination, the Veteran indicated he was 
unclear as to when he started have seizures, but he believes that 
they may have started after an assault in November of 1973.  He 
stated he woke up in a hospital after being beaten by 
approximately six men, which resulted in facial trauma and a non-
displaced fracture of the anterior wall of the right maxillary 
sinus.  He indicated he was not diagnosed with a seizure disorder 
and given medication until 2000, but that he did have "black out 
spells" earlier than that, with a history of heavy alcohol and 
cannabis use between the 1970s and 1990s.  The examiner noted 
psychomotor seizures characterized by episodes of random motor 
movements and hallucinations.  The Veteran reported five to eight 
episodes per week during the past 12 months.  The examiner 
referred to a normal March 2006 EEG, and an MRI brain scan of 
March 2004 which showed questionable right temporal region 
abnormality and an MRI brain scan of September 2004 which was 
normal.  The examiner noted that there are some notes which 
indicate that the Veteran has "dissociative episodes," which 
are not true seizures; however, he is maintained currently on 
antiepileptic medication.  

After review of the claims file, the examiner opined that the 
diagnosed seizure disorder was less likely as not caused by or a 
result of the Veteran's military service, to include the November 
1973 assault that resulted in facial trauma and a non-displaced 
fracture of the anterior wall of the right maxillary sinus.  The 
examiner stated that the Veteran was not diagnosed or treated 
with a seizure disorder or "dissociative episodes" for nearly 
20 years after the assault which occurred in November 1973.  
Further, the Veteran was not a very good historian, but there 
were several clinical treatment notes and disability examinations 
(1981 and 1995) which did not mention any seizure disorder or 
neurological condition which resulted from the injury.  The 
examiner stated that the Veteran was discharged from the service 
in 1976, three years after the injury without a diagnosis or 
treatment record which indicated any neurological residual from 
the assault.  Further, the Veteran had a longstanding history of 
alcohol and cannabis use which is mentioned as contributory to 
his neurological condition in several consultations with 
specialists. 

Based upon the evidence of record, the Board finds that a seizure 
disorder is not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Evidence of a diagnosis of a seizure disorder is first shown in 
2003, more than 25 years after separation from active service and 
cannot be presumed to have been incurred in service.  The Board 
also notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between a 
current seizure disorder diagnosed post-service and events during 
the Veteran's active service.  Neither the Veteran nor his 
representative have presented, identified, or alluded to the 
existence of, any such opinion.  In fact, all treatment records 
attribute the Veteran's seizure disorder as a result of his heavy 
alcohol abuse and cannabis abuse.  Consequently, the Board finds 
that entitlement to service connection for a seizure disorder is 
not warranted.

The Board has carefully considered the Veteran's statements 
regarding his seizure disorder.  While the Board does not doubt 
the sincerity of his belief that his seizure disorder is the 
result of his active service, this claim turns on a medical 
matter.  Though the Veteran may be competent to testify as to the 
sensory perceptions of his current disorder, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Lay persons are limited to attesting to factual matters 
of which they have first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  As a layperson without the 
appropriate medical training or expertise, the Veteran is not 
competent to render a probative opinion on such a medical matter 
as a diagnosis of a seizure disorder as distinguished from 
another disease.  See Bostain v. West, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the submitted assertions in this regard do not constitute 
persuasive evidence in support of the claim for service 
connection.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a seizure disorder, 
and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder; the appeal is accordingly denied as to this issue.

Entitlement to service connection for a seizure disorder is 
denied. 


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


